DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is being considered by the examiner.

Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See Specification; Page 5, para 0019, Page 22, para 0071). See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 10 and 12 objected to because of the following informalities:  
Regarding claims 3 and 10, there appear to be a missing “and” at the end of line 2 of the respective claims.  
Regarding claim 12, there appears to be a typographical error “::” double colon at the end of line 1 of the claim
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 6, 8, and 10 - 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by REJEB SFAR Asma (EP 17306966.7) (hereinafter “REJEB SFAR”).

	REJEB SFAR discloses; 
Regarding claim 1, a computer-implemented method for dynamically generating a digital building information model [i.e., a process for constructing a 3D model representing a building (col. 4, para 0015), (see figure 1)], comprising: 
(a) receiving design data for one or more architectural engineering and construction (AEC) designs [i.e., providing a dataset comprising 2D floor plan…(see reference S10 of figure 1) i.e., architectural object (col. 6, para 0029 - 0030)]; 
(b) encoding the design data for each of the AEC designs into a graph, wherein the encoding comprises a recognition process that analyzes the design data and produces a labeled representation of objects of the design data and relationships between the objects [i.e., assigning or associating the 2D floor plan’s portion to a respective one of the predetermined set of architectural object classes (col. 7, para 0031), (col. 12, para 0059) i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1)]; 
(c) maintaining a knowledge base, wherein: (1) the knowledge base comprises a collection of the design data, actions taken on the design data, and interpretations of the received design data [i.e., the knowledge base processes and stores the graph [i.e., four category labels i.e., wall, door window and background (col., 13, para 0067)]; (3) the knowledge base indexes and provides access to design knowledge [i.e., (see reference S20 of figure 1), i.e., learn the segmentation model (see figure 11)]; (4) the knowledge base is iteratively trained based on the graph and updates to the graph [i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1)]; (5) the knowledge base, based on the graph, translates user input for new design projects into actionable design models, documentation, and analytical data [i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1), i.e., learn the segmentation model (see figure 11)]; 
(d) receiving the user input, wherein the user input comprises a user drawing a sketch or a bubble diagram [i.e., providing an input 2D floor plan representing a layout of a building (see reference S30 of figure 1), (col. 4, para 0018), (col. 6, para 0025) i.e., the 2D floor plan is a manual sketched or digitally sketched with a sketching software (col. 6, para 0030)]; and 
(e) as the user input is received, generating and displaying in real-time, in a layout viewport, a layout floorplan, wherein the layout floorplan is generated and updated based on the user input and the knowledge base [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D model representing the building from the 2D model (see references S40 – S70 of figure 1), (col. 6, para 0025)].
Regarding claim 3, the computer-implemented method of claim 1, further comprising: accepting additional user input; based on additional user input, switching between the sketch, bubble diagram or layout floorplan in real-time [i.e., providing an input 2D floor plan representing a layout of a building (see reference S30 of figure 1), (col. 4, para 0018), (col. 6, para 0025) i.e., the 2D floor plan is a manual sketched or digitally sketched with a sketching software (col. 6, para 0030)].
Regarding claim 4, the computer-implemented method of claim 1, wherein: the user input comprises the bubble diagram, wherein the bubble diagram is a raster bubble diagram [i.e., providing an input 2D floor plan representing a layout of a building (see reference S30 of figure 1), (col. 4, para 0018), (col. 6, para 0025) i.e., the 2D floor plan is a manual sketched or digitally sketched with a ; and the method further comprises: detecting bounding boxes for each bubble in the raster bubble diagram [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D model representing the building from the 2D model (see references S40 – S70 of figure 1), (col. 6, para 0025)]; and generating a vector bubble diagram based on the raster bubble diagram and detected bounding boxes, wherein the vector bubble diagram comprises functional and editable rectangles [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D model representing the building from the 2D model (see references S40 – S70 of figure 1), (col. 6, para 0025)].
Regarding claim 5, the computer-implemented method of claim 1, further comprising: 
creating, based on a parametric sketch generator, a dataset of wall sketches and template floor plans [i.e., training set (see figure 11), (col. 13, para 0067)]; 
using the knowledge base to train the parametric sketch generator [i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1), i.e., learn the segmentation model (see figure 11)]; and 
generating a revised sketch using the parametric sketch generator and the user input drawing the sketch [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D model representing the building from the 2D model (see references S40 – S70 of figure 1), (col. 6, para 0025)].
Regarding claim 6, the computer-implemented method of claim 1, further comprising: 
creating, within the knowledge base, a parametric bubble diagram generator [i.e., training set (see figure 11), (col. 13, para 0067)]; 
using the parametric bubble diagram generator to train a translator that translates from the bubble diagram to the layout floor plan [i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1)]; and 
translating the bubble diagram into the layout floorplan based on the translator [i.e., assigning or associating the 2D floor plan’s portion to a respective one of the predetermined set of architectural object 
Regarding claim 8, a system for dynamically generating a digital building information model in computer system [i.e., a system for constructing a 3D model representing a building (col. 4, para 0015), (see figure 2)] comprising: 
(a) a computer having a processor [i.e., CPU 1010 (see figure 2)] and a memory [i.e., memory (see figure 2)]; 
(b) an application executed by the processor on the computer, wherein the application:
(a) receives design data for one or more architectural engineering and construction (AEC) designs [i.e., providing a dataset comprising 2D floor plan…(see reference S10 of figure 1) i.e., architectural object (col. 6, para 0029 - 0030)]; 
(b) encode the design data for each of the AEC designs into a graph, wherein the encoding comprises a recognition process that analyzes the design data and produces a labeled representation of objects of the design data and relationships between the objects [i.e., assigning or associating the 2D floor plan’s portion to a respective one of the predetermined set of architectural object classes (col. 7, para 0031), (col. 12, para 0059) i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1)]; 
(c) maintains a knowledge base, wherein: (1) the knowledge base comprises a collection of the design data, actions taken on the design data, and interpretations of the received design data [i.e., training set (see figure 11), (col. 13, para 0067)]; (2) the knowledge base processes and stores the graph [i.e., four category labels i.e., wall, door window and background (col., 13, para 0067)]; (3) the knowledge base indexes and provides access to design knowledge [i.e., (see reference S20 of figure 1), i.e., learn the segmentation model (see figure 11)]; (4) the knowledge base is iteratively trained based on the graph and updates to the graph [i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1)]; (5) the knowledge base, based on the graph, translates user input for new design projects into actionable design models, documentation, and analytical data [i.e., learning, based on the dataset, a function configured 
(d) receives the user input, wherein the user input comprises a user drawing a sketch or a bubble diagram [i.e., providing an input 2D floor plan representing a layout of a building (see reference S30 of figure 1), (col. 4, para 0018), (col. 6, para 0025) i.e., the 2D floor plan is a manual sketched or digitally sketched with a sketching software (col. 6, para 0030)]; and 
(e) as the user input is received, generate and displaying in real-time, in a layout viewport, a layout floorplan, wherein the layout floorplan is generated and updated based on the user input and the knowledge base [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D model representing the building from the 2D model (see references S40 – S70 of figure 1), (col. 6, para 0025)].
Regarding claim 10, the system of claim 8, wherein the application further: accepts additional user input; based on additional user input, switches between the sketch, bubble diagram or layout floorplan in real-time [i.e., providing an input 2D floor plan representing a layout of a building (see reference S30 of figure 1), (col. 4, para 0018), (col. 6, para 0025) i.e., the 2D floor plan is a manual sketched or digitally sketched with a sketching software (col. 6, para 0030)].
Regarding claim 11, the system of claim 8, wherein: the user input comprises the bubble diagram, wherein the bubble diagram is a raster bubble diagram [i.e., providing an input 2D floor plan representing a layout of a building (see reference S30 of figure 1), (col. 4, para 0018), (col. 6, para 0025) i.e., the 2D floor plan is a manual sketched or digitally sketched with a sketching software (col. 6, para 0030)]; and the application further: detects bounding boxes for each bubble in the raster bubble diagram [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D model representing the building from the 2D model (see references S40 – S70 of figure 1), (col. 6, para 0025)]; and generates a vector bubble diagram based on the raster bubble diagram and detected bounding boxes, wherein the vector bubble diagram comprises functional and editable rectangles [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D 
Regarding claim 12, the system of claim 8, wherein the application further:: create, based on a parametric sketch generator, a dataset of wall sketches and template floor plans [i.e., training set (see figure 11), (col. 13, para 0067)]; use the knowledge base to train the parametric sketch generator [i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1), i.e., learn the segmentation model (see figure 11)]; and generate a revised sketch using the parametric sketch generator and the user input drawing the sketch [i.e., determining a semantic segmentation of the input 2D floor plan by applying machine-learnt function to the input 2D floor plan…determining a 3D model representing the building from the 2D model (see references S40 – S70 of figure 1), (col. 6, para 0025)].
Regarding claim 13, the system of claim 8, wherein the application further: create, within the knowledge base, a parametric bubble diagram generator [i.e., training set (see figure 11), (col. 13, para 0067)]; use the parametric bubble diagram generator to train a translator that translates from the bubble diagram to the layout floor plan [i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1)]; and translate the bubble diagram into the layout floorplan based on the translator [i.e., assigning or associating the 2D floor plan’s portion to a respective one of the predetermined set of architectural object classes (col. 7, para 0031), (col. 12, para 0059) i.e., learning, based on the dataset, a function configured for 2D floor plan semantic segmentation (see reference S20 of figure 1)].

Allowable Subject Matter
Claims 2, 7, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VIEHWEIDER (US 2018/0307189 A1) discloses reading metadata representing a configuration of a building to acquire primitives of a building from a building information model (BIM), reading basic models corresponding to the acquired primitives from a basic operation control model database and send out the acquired basic model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194